Exhibit 10.7

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“First Amendment”), dated for reference purposes
only as of May 10, 2006, is entered into by and between Stecar Properties, LLC,
a California limited liability company (“Lessor”) and Diedrich Coffee, Inc., a
Delaware corporation (“Lessee”).

RECITALS

A. Lessor and Lessee entered into a Lease dated January 1, 2006, pursuant to
which Lessor leased to Lessee and Lessee leased from Lessor the premises located
at 11480 Industrial Parkway, Castroville, California, as more particularly
described in the Lease.

B. Lessor and Lessee now wish to amend the Lease as more specifically set forth
in this First Amendment.

C. Capitalized terms not otherwise defined in this First Amendment shall have
the meanings ascribed to them in the Lease.

AGREEMENT

In consideration of the mutual covenants set forth herein and other valuable
consideration, receipt of which is hereby acknowledged, Lessor and Lessee agree
as follows:

1. Subordination. Paragraph 17 of the Lease is hereby deleted and replaced with
the following:

17. Subordination, Attornment and Nondisturbance. At Lessor’s election, this
Lease shall become subject and subordinate to any mortgage or deed of trust that
affects the Premises (“Security Instrument”) and is created after the Effective
Date. Notwithstanding such subordination, Lessee’s right to quiet possession of
the Premises shall not be disturbed so long as Lessee is not in default and
performs all of its obligations under this Lease, unless this Lease is otherwise
terminated pursuant to its terms. Lessee shall upon request execute any document
or instrument required by any lender to make this Lease either prior to or
subordinate to a Security Instrument, which may include such other matters as
the lender customarily and reasonably requires in connection with such
agreements, so long as such document or instrument contains customary and
reasonable non-disturbance provisions that reflect Lessee’s rights set forth in
the previous sentence. Lessee’s failure to execute any such document or
instrument within fifteen (15) days after written demand therefor shall
constitute an event of default by Lessee and shall be subject to the provisions
of Paragraph 13 of this Lease.



--------------------------------------------------------------------------------

2. No Other Modifications. Except as set forth in this First Amendment, the
Lease is unmodified and in full force and effect.

[Signatures follow.]

 

LESSOR     LESSEE

Stecar Properties, LLC,

a California limited liability company

   

Diedrich Coffee, Inc.,

a Delaware corporation

By:  

/s/ Steven Ruegg, Trustee

    By:  

/s/ Matthew C. McGuinness

  Steven Ruegg, as Trustee of the Steve     Name:   Matthew C. McGuinness   and
Amy Revocable Trust dated April 11, 2001     Its:   Executive Vice President
Its:   Member      